DISMISS; and Opinion Filed March 31, 2015.




                                        S     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-00372-CV

                             IN RE MARVIN BROWN, Relator

                Original Proceeding from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F-92-25557-VH

                            MEMORANDUM OPINION
                        Before Justices Bridges, Stoddart, and Schenck
                                 Opinion by Justice Schenck
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to grant his petition for writ of habeas corpus.       While the courts of appeals have

concurrent mandamus jurisdiction with the Court of Criminal Appeals in some post-conviction

proceedings, Padilla v. McDaniel, 122 S.W.3d 805, 808 (Tex. Crim. App. 2003) (forensic DNA

testing), only the Court of Criminal Appeals has jurisdiction in final post-conviction habeas

corpus proceedings. TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2014); In re Turk, No.

14-09-00129-CR, 2009 WL 396197, at *1 (Tex. App.—Houston [14th Dist.] Feb. 19, 2009, no

pet.) (mem. op.); In re Bailey, No. 14-06-00841-CV, 2006 WL 2827249, at *1 (Tex. App.—

Houston [14th Dist.] 2006, orig. proceeding) (mem. op.); In re McAfee, 53 S.W.3d at 717. Any

complaints about action or inaction on a matter related to a pending post-conviction petition for

writ of habeas corpus must be brought by mandamus to the Court of Criminal Appeals and not to

this Court. In re McAfee, 53 S.W.3d at 717.
      We DISMISS the petition for want of jurisdiction.




                                                  /David J. Schenck/
                                                  DAVID J. SCHENCK
                                                  JUSTICE

150372F.P05




                                            –2–